DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jim Soong on 8/23/2022.  The examiner amended claims 1, 8, 12, 15, 19 and canceled claims 4, 11, 18.
	
Amended Claim 1
1. A method comprising:
receiving sensor data acquired continuously by a plurality of-sensors deployed on an autonomous driving vehicle, the sensor data providing information about a region surrounding the autonomous driving vehicle;
tracking, based on at least one model, at least one item in the region surrounding the autonomous driving vehicle based on a first subset of the sensor data in a first modality, the first
subset of the sensor data being acquired by a first set of at least one sensor from the plurality of sensors, each of the at least one model characterizing an appearance of an object to be detected and at least one feature of the object to be detected, the at least one feature including at least one of a size of the object, a depth of the object, or a texture of the object;
labeling, automatically on-the-fly, the at least one item by performing cross modality validation and cross temporal validation of the at least one item, to produce at least one labeled item, the cross modality validation being based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second set of at least one sensor from the plurality of sensors;
selecting a plurality of events of interest from the at least one labeled item;
selecting a model adaptation configuration, from a plurality of model adaptation configurations, for adapting the at least one model in the autonomous driving vehicle, the selected model adaptation configuration including an indication of at least one subset of events of interest from the plurality of events of interest;
locally adapting, on-the-fly, the at least one model in the autonomous driving vehicle based on the at least one subset of events of interest from the plurality of events of interest;
selecting, from the plurality of events of interest, a first group of events of interest representing a first candidate training data, each event of interest from the first group of events of interest indicating a discrepancy between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; 
selecting, from the plurality of events of interest, a second group of events of interest representing a second candidate training data, each event of interest from the second group of events of interest indicating a consistency between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; and
wherein the labeling the at least one item via cross temporal validation comprises, for each of the at least one item: 
determining an estimated label for that item based on a level of confidence in tracking that item and a result of the cross modality validation of that item; 
retrieving a plurality of previously labeled items associated with that item, each previously labeled item from the plurality of previously labeled items having an associated previous label from a plurality of previous labels; 
assessing a consistency between the plurality of previous labels and the estimated label; 
if the estimated label is consistent with the plurality of previous labels, assigning the estimated label to that item; and 
if the estimated label is inconsistent with the plurality of previous labels: 
assigning the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency, 
assigning a previous label from the plurality of previous labels to that item if the previous labels are determined to be able to resolve the inconsistency, and 
assigning the estimated label to that item when the inconsistency is not resolved.

Amended Claim 8
8. A non-transitory, processor-readable medium storing instructions to cause a processor to:
receive sensor data acquired continuously by a plurality of sensors deployed on an autonomous driving vehicle, sensor data providing information about a region surrounding the autonomous driving vehicle;
track, based on at least one model, at least one item in the region surrounding the autonomous driving vehicle based on a first subset of the sensor data in a first modality, the first subset of the sensor data being acquired by a first set of at least one sensor from the plurality of sensors, each of the at least one model characterizing an appearance of an object to be detected and at least one feature of the object to be detected, the at least one feature including at least one of a size of the object, a depth of the object, or a texture of the object;
label, automatically on-the-fly, the at least one item by performing cross modality validation and cross temporal validation of the at least one item, to produce at least one labeled item, the cross modality validation being based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second set of at least one sensor from the plurality of sensors;
select a plurality of events of interest from the at least one labeled item;
select a model adaptation configuration, from a plurality of model adaptation configurations, for adapting the at least one model in the autonomous driving vehicle, the selected model adaptation configuration including an indication of at least one subset of events of interest from the plurality of events of interest;
locally adapt, on-the-fly, the at least one model in the autonomous driving vehicle based on the at least one subset of events of interest from the plurality of events of interest;
select, from the plurality of events of interest, a first group of events of interest, each event of interest from the first group of events of interest indicating a discrepancy between a label of the at least one labeled item and a state of the at least one item in the region surrounding of the autonomous driving vehicle;
select, from the plurality of events of interest, a second group of events of interest, each event of interest from the second group of events of interest indicating a consistency between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; and
wherein the instructions to label the at least one item by performing cross temporal validation include instructions to, for each of the one or more items:
determine an estimated label for that item based on a level of confidence in tracking that item and a result of the cross modality validation of that item;
retrieve a plurality of previously labeled items associated with that item, each previously labeled item from the plurality of the previously labeled items having an associated previous label from a plurality of previous labels;
assess a consistency between the plurality of previous labels and the estimated label;
if the estimated label is consistent with the plurality of previous labels, 
assign the estimated label to that item; and
if the estimated label is inconsistent with the plurality of previous labels:
assign the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency,
assign a previous label from the plurality of previous labels to that item if the previous labels are determined to be able to resolve the inconsistency, and 
assign the estimated label to that item when the inconsistency is not resolved.

Amended Claim 12
12. The non-transitory, processor-readable medium of claim 8, wherein the first subset of the sensor data includes one of active sensor data or passive sensor data, and the second subset of sensor data includes the other one of the active sensor data or the passive sensor data.

Amended Claim 15
15. A system, comprising:
at least one sensor data receiver configured to receive sensor data acquired continuously by a plurality of sensors deployed on an autonomous driving vehicle, the sensor data providing information about a region surrounding the autonomous driving vehicle;
an object detection and tracking unit configured to track, based on at least one model, at least one item in the region surrounding the autonomous driving vehicle based on a first subset of the sensor data in a first modality, the first subset of the sensor data being acquired by a first set of at least one sensor from the plurality of sensors, each of the at least one model characterizing an appearance of an  object to be detected and at least one feature of the object to be detected, the at least one feature including at least one of a size of the object, a depth of the object, or a texture of the object;
an on-the-fly data labeling unit configured to label, automatically on-the-fly, the at least one item by performing cross modality validation and cross temporal validation of the one at least one item, to produce at least one labeled item, the cross modality validation being based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second set of at least one sensor from the plurality of sensors an event of interest selector configured to select a plurality of events of interest from the at least one labeled item; 
a local model adaptation unit configured to:
select a model adaptation configuration, from a plurality of model adaptation configurations, to adapt the at least one model in the autonomous driving vehicle, the selected model adaptation configuration including an indication of at least one subset of events of interest from the plurality of events of interest; 
adapt, locally on-the-fly, the at least one model in the autonomous driving vehicle based on the at least one subset of events of interest from the plurality of events of interest;
select, from the plurality of events of interest, a first group of events of interest, each event of interest from the first group of events of interest indicating a discrepancy between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; 
select, from the plurality of events of interest, a second group of events of interest, each event of interest from the second group of events of interest indicating a consistency between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; and
wherein the on-the-fly data labeling unit further comprises a cross temporal validation unit configured to, for each of the at least one item:
determine an estimated label for that item based on a level of confidence in tracking that item, and a result of the cross modality validation for that item;
retrieve a plurality of previously labeled items associated with that item, each previously labeled item from the plurality of previously labeled items having an associated previous label from a plurality of previous labels;
assess a consistency between the plurality of previous labels and the estimated label; 
if the estimated label is consistent with the plurality of previous labels, 
assign the estimated label to that item; and
if the estimated label is inconsistent with the plurality of previous labels:
assign the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency,
assign a previous label from the plurality of previous labels to that item if the previous labels are determined to be able to resolve the inconsistency, and 
assign the estimated label to that item when the inconsistency is not resolved.

Amended Claim 19
19. The system of claim 15, wherein the first subset of the sensor data includes one of active sensor data or passive sensor data, and the second subset of the sensor data includes the other one of the active sensor data or the passive sensor data.


Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, 19, 21, 22 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards locally adapting a model in an autonomous driving vehicle, based on the at least one subset of events of interest from the plurality of events of interest.
The closest prior art, Levinson et al. (US 9,612,123) and Mercep et al. (US 2018/0314921) are related systems.  The Levinson system teaches receiving sensor data acquired continuously by a plurality of-sensors deployed on an autonomous driving vehicle, the sensor data providing information about a region surrounding the autonomous driving vehicle (see figure 3A, figure 7, col. 8 lines 38-53); tracking, based on at least one model, at least one item in the region surrounding the autonomous driving vehicle based on a first subset of the sensor data in a first modality (see col. 29 lines 5-20), the first subset of the sensor data being acquired by a first set of at least one sensor from the plurality of sensors (see col. 14 lines 51-61, col. 40 lines 41-56), each of the at least one model characterizing an appearance of an object to be detected and at least one feature of the object to be detected, the at least one feature including at least one of a size of the object, a depth of the object, or a texture of the object (see col. 40 lines 60-62); labeling, automatically on-the-fly, the at least one item by performing cross modality validation and cross temporal validation of the at least one item, to produce at least one labeled item, the cross modality validation being based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second set of at least one sensor from the plurality of sensors (see col. 40 lines 54-56).
The Mercep system teaches selecting a plurality of events of interest from the at least one labeled item (see para. 0072); selecting a model adaptation configuration, from a plurality of model adaptation configurations, for adapting the at least one model in the autonomous driving vehicle, the selected model adaptation configuration including an indication of at least one subset of events of interest from the plurality of events of interest (see para. 0052); locally adapting, on-the-fly, the at least one model in the autonomous driving vehicle based on the at least one subset of events of interest from the plurality of events of interest (see para. 0045, 0052); selecting, from the plurality of events of interest, a first group of events of interest representing a first candidate training data, each event of interest from the first group of events of interest indicating a discrepancy between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle (see para. 0045, 0052, 0119); and selecting, from the plurality of events of interest, a second group of events of interest representing a second candidate training data, each event of interest from the second group of events of interest indicating a consistency between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle (see para. 0123).
However, Levenson and Mercep fail to address: 
“receiving sensor data acquired continuously by a plurality of-sensors deployed on an autonomous driving vehicle, the sensor data providing information about a region surrounding the autonomous driving vehicle;
tracking, based on at least one model, at least one item in the region surrounding the autonomous driving vehicle based on a first subset of the sensor data in a first modality, the first
subset of the sensor data being acquired by a first set of at least one sensor from the plurality of sensors, each of the at least one model characterizing an appearance of an object to be detected and at least one feature of the object to be detected, the at least one feature including at least one of a size of the object, a depth of the object, or a texture of the object;
labeling, automatically on-the-fly, the at least one item by performing cross modality validation and cross temporal validation of the at least one item, to produce at least one labeled item, the cross modality validation being based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second set of at least one sensor from the plurality of sensors;
selecting a plurality of events of interest from the at least one labeled item;
selecting a model adaptation configuration, from a plurality of model adaptation configurations, for adapting the at least one model in the autonomous driving vehicle, the selected model adaptation configuration including an indication of at least one subset of events of interest from the plurality of events of interest;
locally adapting, on-the-fly, the at least one model in the autonomous driving vehicle based on the at least one subset of events of interest from the plurality of events of interest; 
selecting, from the plurality of events of interest, a first group of events of interest representing a first candidate training data, each event of interest from the first group of events of interest indicating a discrepancy between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; 
selecting, from the plurality of events of interest, a second group of events of interest representing a second candidate training data, each event of interest from the second group of events of interest indicating a consistency between a label of the at least one labeled item and a state of the at least one item in the region surrounding the autonomous driving vehicle; and
wherein the labeling the at least one item via cross temporal validation comprises, for each of the at least one item: 
determining an estimated label for that item based on a level of confidence in tracking that item and a result of the cross modality validation of that item; 
retrieving a plurality of previously labeled items associated with that item, each previously labeled item from the plurality of previously labeled items having an associated previous label from a plurality of previous labels; 
assessing a consistency between the plurality of previous labels and the estimated label; 
if the estimated label is consistent with the plurality of previous labels, assigning the estimated label to that item; and 
if the estimated label is inconsistent with the plurality of previous labels: 
assigning the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency, 
assigning a previous label from the plurality of previous labels to that item if the previous labels are determined to be able to resolve the inconsistency, and 
assigning the estimated label to that item when the inconsistency is not resolved.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663